        Case 1:19-cv-10042-KPF Document 31 Filed 03/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MONIQUE MAIURANO,

                            Plaintiff,
                                                       19 Civ. 10042 (KPF)
                     -v.-
                                                             ORDER
CANTOR FITZGERALD SECURITIES,

                            Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Defendant Cantor Fitzgerald Securities’ Answer

to Plaintiff’s Third Amended Complaint, filed February 26, 2021. The parties

are ORDERED to submit, on or before March 22, 2021, a proposed Civil Case

Management Plan and Scheduling Order, the template for which is available at

https://nysd.uscourts.gov/hon-katherine-polk-failla. The parties may

separately notify the Court by letter if they are interested in referral for a

settlement conference or mediation.

      SO ORDERED.

Dated: March 1, 2021
       New York, New York

                                                KATHERINE POLK FAILLA
                                               United States District Judge
